Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form S-3 (File No. 333-177869), Form S-8 (File No. 333-161124), Form S-8 (File No. 333-161122), Form S-8 (File No. 333-89568), Form S-8 (File No. 333-81451), Form S-8 (File No. 333-46250), Form S-8 (File No. 333-62137) and Form S-8 (File No. 333-174138) of our report dated February 27, 2013 relating to the financial statements, financial statement schedules and the effectiveness of internal control over financial reporting, which appears in XL Group plcs Annual Report on Form 10-K for the year ended December 31, 2012. /s/ PricewaterhouseCoopers LLPPricewaterhouseCoopers LLPNew York, New York February 27, 2013 PricewaterhouseCoopers LLP, 300 Madison Avenue, New York, New York 10017T: +1 (646) 471 3000, F: +1 (813) 286 6000, www.pwc.com
